The offense is robbery; the punishment, confinement in the penitentiary for fifty years. *Page 444 
Eugene Field Clark v. The State, Opinion No. 19410, this day delivered [page 427 of this volume], is a companion case. In that case we reached the conclusion that the evidence was insufficient to support a conviction, and ordered a reversal of the judgment.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.